Citation Nr: 1225844	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  05-35 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder.  

2.  Entitlement to service connection for right and left hip disabilities (bilateral hip disability).

3.  Entitlement to service connection for right and left knee disabilities (bilateral knee disability).  

4.  Entitlement to a higher initial disability evaluation for right lower leg weakness with sensory loss, associated as a right lower leg laceration scar (right leg disability). 

5.  Entitlement to a higher initial disability evaluation for a right lower leg laceration scar (right leg scar). 

6.  Entitlement to an increased disability evaluation for dislocation of the right shoulder (right shoulder disability), rated 20 percent disabling, prior to June 9, 2006.  

7.  Entitlement to an increased disability evaluation for a right shoulder disability, rated 40 percent disabling, since to June 9, 2006

(The issues of basic eligibility for an annual clothing allowance and the waiver of overpayment of VA benefits are the subject of separate Board decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and March 2005 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.  

The April 2004 rating action also denied a rating in excess of 20 percent for a right shoulder disability and the Veteran perfected appellate review of this determination.  Prior to certification to the Board, the RO granted a 40 percent disability evaluation for the right shoulder disability, in an April 2007 rating action.  However, contrary to the assertion contained in this rating action, the determination did not award the maximum benefit permitted by law and did not resolve the appeal or remove the matter from appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the right shoulder disability increased rating claim is before the Board.  

In light of the evidence of record and Rice v. Shinseki, 22 Vet. App. 447(2009), the Board deems it necessary to address the procedural posture of the Veteran's claim for a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  Because the issue of employability was raised during the pendency of his respective increased rating claims and he submitted an April 2003 application for the benefit, the RO separately developed, adjudicated and denied the Veteran's claim for a TDIU in an April 2004 rating action.  The Veteran filed a timely notice of disagreement with the denial of this claim and an appropriate March 2005 Statement of the Case (SOC) was issued.  However, on his March 2004 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran perfected appellate review of specific claims and these claims did not include a TDIU rating.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) (holding a Veteran may limit an appeal as he wishes and, such limitation serves to limit, if not remove, the Board's authority to adjudicate the claim).  The April 2004 adjudication reflects the permissive bifurcation of the increased rating and service connection claims from the TDIU rating claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU rating claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.  

The Veteran submitted statements dated in August 2004, January 2011 and May 2011 that raise claims of service connection for right foot disability, cervical spine disability, and right hand disability, respectively; however, these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for an acquired psychiatric disorder and to an increased rating for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 14, 2005, prior to a proglomation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of claims related to bilateral hip and bilateral knee disabilities is requested.

2.  On May 16, 2007, prior to a proglomation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of claims related to a right leg disability and right leg scar is requested.

3.  The RO notified the Veteran of the June 2002 rating action, denying the merits if his service connection claim for an acquired psychiatric disorder and of his appellate rights; however, appellate review was not perfected and no new and material evidence was received by VA within one year of this determination.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of a bilateral hip disability claim by the Veteran have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  The criteria for withdrawal of an appeal of a bilateral knee disability claim by the Veteran have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

3.  The criteria for withdrawal of an appeal of a right leg disability claim by the Veteran have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

4.  The criteria for withdrawal of an appeal of a right leg scar claim by the Veteran have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

5.  The June 2002 rating decision that denied service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2011).

6.  Evidence added to the record since the June 2002 rating action, denying service connection for an acquired psychiatric disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Here, in November 2005 and May 2007 statements, the Veteran has withdrawn the appeal of respective bilateral hip, bilateral knee, right leg and right leg scar disability claims, adjudicated in the March 2005 rating action.  Hence, with respect to these matters, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the respective claims are dismissed.

New and material claim

In this decision, the Board reopens the service connection claim for an acquired psychiatric disorder and remands the merits of the claim for further development.  This represents a complete grant of the benefits sought on appeal; thus, a discussion of VA's duty to notify and assist is unnecessary.

In the April 2004 rating action, the RO declined to reopen service connection claim for an acquired psychiatric disorder; nevertheless, whether the previously denied claim should be reopened is a jurisdictional matter that the Board must address on a de novo basis, prior to any consideration of the underlying claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the analysis to follow will center on whether new and material evidence has been received since the last final determination on this matter.

The RO denied the Veteran's initial service connection claim for an acquired psychiatric disorder (then characterized as a personality disorder and a psychotic condition), in June 1999.  In June 2002, however, the RO reconsidered the Veteran's acquired psychiatric disorder service connection claim on a de novo basis, in accordance with Section 7 of the then newly enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099 (2000).  At this time, the RO concluded that the evidence of record failed to demonstrate that there was a diagnosed acquired psychiatric disorder related to the Veteran's period of military service.  This determination was based on consideration of service and post-service treatment records and statements from the Veteran.  The Veteran was notified of this determination and his appellate right, but he did not perfect appellate review of this determination; moreover, new and material evidence relevant to the claim was not received by VA within one year of the decision.  Id.  As such, the June 2002 determination became final.

The June 2002 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since the June 2002 rating action, including newly generated medical evidence (i.e., treatments, hospitalizations and examinations) and statements from the Veteran.  Significantly, a July 2004 statement from the Veteran he provides a competent account of experiencing psychiatric symptomatology in connection with his service-connected right leg disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, the Veteran's statement is not simply that he has an acquired psychiatric condition that should be service connected, but that his current psychiatric symptoms are caused and/or aggravated by a service-connected disability(ies).  

Presuming the Veteran's newly submitted statements are credible for the limited purpose of ascertaining materiality, the Board finds that the statements relate to an unestablished fact necessary to substantiate the previously denied service connection claim.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994).  Thus, the Board finds that new and material evidence sufficient to reopen the service connection claim has been received and the appeal is granted.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  



ORDER

The appeal of the bilateral hip disability service connection claim is dismissed.

The appeal of the bilateral knee disability service connection claim is dismissed.

The appeal of the right leg disability initial rating is dismissed.

The appeal of the right leg scar initial rating is dismissed.  

The service connection claim for an acquired psychiatric disorder is reopened; to this extent, the appeal is granted.


REMAND

Having reopened the Veteran's service connection claim for an acquired psychiatric disorder and presented with his competent reports experiencing psychiatric symptoms secondary to a service-connected right leg disability(ies), VA has a duty to assist him by conducting appropriate medical inquiry.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is also competent evidence of record confirming his treatment for psychiatric symptomatology.  In light of the foregoing, VA must provide the Veteran with an appropriate VA examination in connection with the present service connection claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board is without discretion and must remand the appeal for this purpose.  

The evidence also suggests the Veteran receives regular treatment from Department of Corrections (DOC) facilities for psychiatric and right shoulder conditions; however, since November 2006, no DOC treatment records have been associated with the claims folder.  Moreover, the record does not reflect sufficient attempts to obtain the psychiatric treatment records identified on the Veteran's May 2003 VA Form 21-526.  A May 2011 statement further suggests that the Veteran was given a VA orthopedic examination but there is no examination report or other relevant VA medical record in the claims folder, to include via the Virtual VA system.  Under the law VA must attempt to obtain these records, and the Board is required to remand the appeal for additional attempts in this regard.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

As it relates to the Veteran's right shoulder disability and its claimed manifestations, although possibly examined in May 2011, in light of the likely outstanding records, the Board finds that the record must be supplemented with additional examination to allow a fully informed evaluation of his claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Consequently, the Board is without discretion and must remand the claim to obtain additional examination and opinions.  

In reaching the above determinations, the Board is cognizant that the Veteran is incarcerated.  Nevertheless, the Court has long held that incarcerated Veteran's are entitled to the same care and consideration given their fellow Veterans, which includes a requirement that VA undertake reasonable efforts to tailor the provided assistance to the "peculiar circumstances of confinement."  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  To this end, on remand the RO must either afford the Veteran a formal VA examination at the location of his incarceration, coordinate efforts with the relevant DOC facility to have a qualified medical professional complete the examination(s) or, if such is not possible, obtain a medical opinion based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of his psychiatric, cervical spine, right shoulder, right hand and right foot symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Request the Veteran identify all sources right shoulder treatment and/or hospitalization, to include as provided by the Virginia Department of Corrections, since November 2006.  Then, undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims folder.

3.  The RO must obtain all outstanding psychiatric and right shoulder VA treatment and/or hospitalization records, to include any May 2011 VA examination provided to the Veteran.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

4.  After the aforementioned development has been completed, the RO should contact the relevant Department of Corrections (DOC) facility and schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent and etiology of his claimed psychiatric condition, as well as the nature, extent and severity of his right shoulder disability.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner(s) should record the full history of the disorder(s), including the Veteran's account of symptomatology.  

Service connection claim:  The examiner(s) should note all respective psychiatric, pathology found to be present, if any.  Then, as to each diagnosed condition, state whether it is as likely as not that the condition:

(a) is related to military service; 

(b) had its onset in service or within one year of separation from service; 

(c) is related to any service connected disability, to include a right shoulder disability and right leg disabilities; and

(d) is aggravated by any service connected disability to include a right shoulder disability and right leg disabilities.  

Right shoulder disability claim:  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if any, is present.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.

The examiner should also note the presence and degree muscle atrophy attributable to the service-connected disability, if present.  The examiner is also requested to report the presence of any other conditions related to the right shoulder condition. 

All indicated studies and findings should be reported in detail.  

The examination report(s) should reflect the examiner's consideration and analysis of relevant medical and lay evidence of record, to include the Veteran's account of symptomatology.  All findings and conclusions should be supported by a complete rationale.

If a VA examiner is unable perform the requested examination at the relevant DOC facility, the RO should request that a qualified DOC medical professional perform the examination.  Should the DOC facility prove is unwilling or unable to perform the above examinations, the RO should arrange for an appropriate VA examiner(s) to review the claims folder and, to the extent possible, provide the requested medical information and opinions.   

All scheduling efforts and requests upon the relevant DOC should be in writing and associated with the claims folder.  

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


